DETAILED ACTION
Acknowledgement is made of applicant’s submission 12/18/2020. Claim 75 was amended. Claims 90-96 were newly added. Claims 1-74, 76, 81, and 83-89 stand cancelled. Claims 75, 77-80, 82 and 90-96 are pending and under consideration in the instant Office action. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied and constitute the complete set presently being applied to the instant application. The provisional nonstatutory double patenting rejection over 15/671403 has been withdrawn as this copending application is now abandoned. The provisional nonstatutory double patenting rejection over 15/671465 is also withdrawn, as the copending claims directed to a method similar to that instantly claimed have been cancelled.

Information Disclosure Statement
Acknowledgement is made of applicant's submitting an information disclosure statement on 12/18/2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 90-91 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 90 and 91 fail to further limit claim 75 from which they depend. Claim 75 requires that the liquid hydrogen introduced into a container be at a temperature of less than 20 K. Claims 90 and 91 require the introduction of a supercritical noble gas and that the liquid hydrogen be introduced under supercritical conditions. However, the critical point for hydrogen is 33K which falls outside the less than 20K required by claim 75. Hydrogen cannot be supercritical below this temperature even with greater pressure (see the attached phase diagrams for hydrogen and argon as well as a list of critical points for various substances). Of the noble gases only helium has a critical point below 20K (~5K) and the claim is not limited to just helium. Each noble gas has a higher critical point the further down the periodic table you go with argon’s around 151K. See the following references (attached):
Engineering ToolBox, (2008). Hydrogen - Thermophysical Properties. [online] Available at: https://www.engineeringtoolbox.com/hydrogen-d_1419.html [Accessed 2/21/2021].

Engineering ToolBox, (2005). Critical Points for some Substances. [online] Available at: https://www.engineeringtoolbox.com/critical-point-d_997.html [Accessed 2/21/2021].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 75, 77-80, 92-94 and 96 are rejected under 35 U.S.C. 103 as being unpatentable over Taber et al. (US 2015/0121807) in view of Ishibashi et al. (“Consumption of water containing a high concentration of molecular hydrogen reduces oxidative stress and disease activity in patients with rheumatoid arthritis: an open-label 
Taber et al. teach a method of introducing, into a container comprising a composition, greater than or equal to 0.1 mg of liquid hydrogen; and sealing the container (abstract, [0022], [0041], Figs 1 and 2). More specifically, Fig. 2 details the general method which comprising filling a container, sealing a container (which reads on the claimed sealing the container step as the claim does not specify when this sealing step needs to take place, only that it must take place), sterilize closure, insert nozzle through closure, inject fluid via nozzle, remove nozzle and fill piercing hole in closure (which also reads on the claimed sealing the container step. Figure 1 details the method in action where the fluid being added to the container with consumable product contains hydrogen—either pure molecular hydrogen or a mixture with one or more inert gases ([0022]) and clearly constitutes a dispenser as required by instant claim 77. The dispenser includes at least one valve ([0006], see also Fig. 1, numbers 33 and 31) which reads on claim 79. An example is a 96-99.9% nitrogen and 4-0.1% hydrogen ([0041)]. The “fluid” referred to throughout Taber et al. is a gas and/or liquid ([0022], [0041]). It is well-known that hydrogen becomes a liquid at or below 20 K (see p. 11 of the instant specification). Thus one of ordinary skill in the art would be motivated to utilize a temperature of less than 20 K as these are the temperatures at which hydrogen is a liquid and Taber et al. explicitly teaches using a gas or liquid. Applicant has not demonstrated that a temperature range or less than 20 K is somehow critical or leads to a structurally different product.

Furthermore, Taber et al. teach that the system disclosed has the benefit of being able to deliver a precise and more efficient amount of fluid ([0027]) and that a predetermined amount of the fluid is added ([0036]). Importantly, the amount and proportion of hydrogen to inert gas is explicitly taught to be tunable and that more hydrogen can be delivered dependent on the need for oxygen scavenging and/or upon 
Regarding claim 78, in addition to that discussed above, where a single container is used as the illustrative example, Taber et al. teaches that the method detailed by figures 1 and 2 can be automated and implemented by automated container processing equipment, for example rotating continuous motion machinery. Legal precedence has held that "mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148. See MPEP 2144.04 IV. Thus it would have been obvious to have scaled up the single container illustrative example of Figures 1 and 2 both because it has been held obvious to scale up a process and because Taber et al. teaches the method can be automated. Applicant’s specification does not demonstrate that the rate claimed is somehow critical or would have been unobtainable prior to filing. 
Regarding claim 75, Taber et al. teach that injecting the fluid serves the dual purpose of pressuring the sealed food or beverage container and scavenging oxygen in the sealed container. 
Regarding claims 75 and 80, Taber et al. teaches that the container can hold drinkable liquid or beverages including soda, water, juice, fortified or nutrient water, rea, oC thus allowing the liquid hydrogen to change phase from liquid to gaseous phase, the examiner notes that 25 oC is room temperature. Taber et al. does not teach conducting the container filling at elevated or lowered temperatures Thus it is reasonable to assume that the process of Taber et al. is carried out at room temperature—especially given the fact that Taber et al. teaches that the objective in injecting the fluid serves the dual purpose of both pressurizing and scavenging oxygen in the sealed container. To the extent that applicant would argue otherwise, it is further noted that a number of beverages are shipped and distributed at or around room temperature—one would be motivated to ship and distribute beverages such as water, juice, etc at room temperature as it is cheaper and easier and does not require a refrigerated truck or storage. 
Taber et al., despite teaching the hydrogen containing fluid amount is tunable and is used to both pressurize the sealed container as well as scavenge oxygen, fails to teach the resulting concentration of hydrogen dissolved in the aqueous liquid and thus fails to explicitly teach a concentration of hydrogen of at least 3 ppm of claim 75. However, as noted above, Taber et al. does teach amounts of hydrogen that falls within the disclosed range of 0.1-4.75 mg (specification pp. 8-9) and teaches the method steps claimed and teaches that the fluid comprising hydrogen, which can be liquid, is used to pressurize the container comprising water. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Having said that, Ishibashi et al. provide explicit motivation for including 4-5 ppm of molecular hydrogen in water. Ishibashi et al. teach water comprising 4-5 ppm of hydrogen dissolved therein provides advantageous health effects. Specifically reduced levels of 8-OhdG levels, decreased DAS28 levels and the improvement of overall symptoms rheumatoid arthritis, an inflammatory disorder. Ishibashi et al. teaches molecular hydrogen is a standout antioxidant due to its selectivity for the hydroxyl radical and its permeability and ability to diffuse through cellular membranes (p. 6 paragraph beginning on the bottom of column 1). Molecular hydrogen is also known to ameliorate inflammation by down-regulating TNF-alpha and acts as an antiinflammatory (p. 6 top of column 2).  Ishibashi et al. also teaches that high H2 water (high meaning 4-5 ppm) is freely available (conclusion p. 7).
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to have utilized the method of Taber et al. of injecting a hydrogen containing fluid (either liquid and/or gaseous) to create a water comprising beverage having dissolved hydrogen concentrations of 4-5 ppm (which falls within the claimed “at least 3ppm” range), with a reasonable expectation of success. One would have been motivated to do so as high H2 water having 4-5 ppm molecular hydrogen is known to have a number of health benefits including as an antioxidant and antiinflammatory. 

5, 77-80, 82, 92-94 and 96 are rejected under 35 U.S.C. 103 as being unpatentable over Taber et al. (US 2015/0121807) in view of Ishibashi et al. (“Consumption of water containing a high concentration of molecular hydrogen reduces oxidative stress and disease activity in patients with rheumatoid arthritis: an open-label pilot study” Medical Gas Research 2012, 2:27, 1-8) as applied to claims 75, 77-80, 92-94 and 96 above, in further view of Cachon et al. (WO 02/02409, including a machine translation—copies of the underlying document and translation are both provided).
The teachings of Taber et al. and Ishibashi et al. are set forth above. This combination accounts for adding a fluid comprising hydrogen and an inert gas but Taber et al. does not teach that the inert gas is a noble gas as required by claim 82. 
Cachon et al. teach the use of at least 1 wt% (preferably 4-5% or 3-50% depending on the system) hydrogen and the remainder an inert gas in the packaging process of perishable products (abstract). Cachon et al. teach that nitrogen and argon are inert gases and that either can be used with hydrogen for a microorganism protective effect (paragraph spanning pp. 4-5 of the translation). Depending on the size of the container, the amount of inert gas which is the balance where 1wt% up to 50wt% is hydrogen, overlaps with the claimed greater or equal to 0.1 mg noble gas. Applicant has not demonstrated that this range is somehow critical or yields unexpected results.
Accordingly, it would have been prima facie obvious to have substituted out some or all of the nitrogen of Taber et al. for argon with a reasonable expectation of success. One would have been motivated to do so as argon and nitrogen are functionally equivalent inert gases. It is prima facie obvious to substitute one art recognized equivalent for another (see MPEP 2144.06 II). Likewise it would have been obvious to have included . 

Claims 75, 77-80, 92-95 and 96 are rejected under 35 U.S.C. 103 as being unpatentable over Taber et al. (US 2015/0121807) in view of Ishibashi et al. (“Consumption of water containing a high concentration of molecular hydrogen reduces oxidative stress and disease activity in patients with rheumatoid arthritis: an open-label pilot study” Medical Gas Research 2012, 2:27, 1-8) as applied to claims 75, 77-80, 92-94 and 96 above, in further view of EIGA (Hazards of inert gases and oxygen depletion ©2009, pages 1-21).
The teachings of Taber et al. and Ishibashi et al. are set forth above. This combination of references teaches introducing an inert gas proximate the container but does not teach blowing the inert gas around the container as required by claim 95.
EIGA discusses the asphyxiating risk of inert gases and cryogenic liquids and the importance of proper ventilation when such systems are handled. Specifically, cryogenic liquids pose a great asphyxiation risk as they easily vaporize and can cause oxygen 
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to have blown air, an inert gas as per p. 4 of the instant specification and claim 92, around the container in an effort to minimize asphyxiation risk. One would have been motivated to do so as the process of Taber et al. deals with cryogenic fluids and EIGA discusses that such cryogenic fluids pose a great asphyxiation risk and EIGA teaches that air flow and ventilation are important in order to mitigate such asphyxiation risk.

Claims 75, 77-80, 90-94 and 96 are rejected under 35 U.S.C. 103 as being unpatentable over Taber et al. (US 2015/0121807) in view of Ishibashi et al. (“Consumption of water containing a high concentration of molecular hydrogen reduces oxidative stress and disease activity in patients with rheumatoid arthritis: an open-label pilot study” Medical Gas Research 2012, 2:27, 1-8) as applied to claims 75, 77-80, 92-94 and 96 above, in further view of Rey (US 2016/0053596).
The teachings of Taber et al. and Ishibashi et al. are set forth above. These references teach the introduction of either gas or liquid hydrogen and others but do not teach the introduction of supercritical gases or hydrogen into the container as required by claims 90-91 (note that neither of these claims further limits claim 75 as claim 75 requires a temperature of 20K or less).
Rey teach that there is a benefit for using supercritical blends of gases, including hydrogen, neon or helium, as that in doing so all of the fluid is in a single phase and that utilizing a supercritical condition eliminates issues where the relative proportion of the 
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to have utilized a supercritical temperature and pressure to introduce the mixed hydrogen and nitrogen compositions into the container of Taber et al. with a reasonable expectation of success. One would have been motivated to do so as Taber teaches either liquids or gases can be introduced into the container so one can deduce that the phase of the hydrogen and nitrogen are not particularly important. And more importantly, Rey teaches that utilizing a supercritical condition is rather beneficial when using mixed systems as one does not need to worry about different phases which can have an impact on the resulting ratio of substances. Furthermore, supercritical fluids are easier to pump.

Response to Arguments
	Applicant’s arguments regarding the rejection of claims over Taber et al. in view of Ishibashi et al. and in further view of Cachon of 12/18/2020 have been fully considered but are not persuasive. Applicant argues that nowhere does Taber et al. teach introducing the inert gas proximate the container as required by amended claim 75 and that neither Ishibashi nor Cachon cure this deficiency. Applicant argues that Taber introduces the gas into the container. These arguments have been fully considered but are not persuasive.
	As addressed in the modified rejection above, the term proximate, given its common definition (of being closest in space or time, see attached) does not prevent the introduction of gas inside the container. Proximate merely means near. Only claim 95 requires the inert gas be blown around the container and this claim is addressed in a new 

Conclusion
Claims 75, 77-80, 82, and 90-96 are rejected.  No claim is allowed.
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kortney Klinkel, whose telephone number is (571)270-5239.  The examiner can normally be reached on Monday-Friday 10 am to 7 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kortney L. Klinkel/
Primary Examiner, Art Unit 1699